DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.
Status of Application
	Claims 2-3, 7-16, and 18-27 are pending. Claims 1, 4-6 and 17 have been cancelled. Claim 27 has been added. Claims 2-3, 7-16, and 18-27 will be examined.  Claims 19, 10 and 27 are independent claims. This Non-Final Office action is in response to the “Amendments and Remarks” dated 11/17/2021.
Response to Arguments
Applicant’s arguments, see Remarks/Arguments and amended claims, filed 11/17/2021, with respect to claims 2-3, 7-16, and 18-26, have been fully considered and are persuasive.  Therefore, the rejection of claims 2-3, 7-16, and 18-26 under 35 U.S.C. § 103 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) NICHOLSON et al., US 20190023422, and previously disclosed prior art reference(s) RUNRAN, MANSOUR, POULOS, and ASHMORE. The grounds for rejection in view of amended claims are provided below.
Specification
The disclosure is objected to because of the following informalities: repeated word “more” in paragraph [0038], and word choice error “at” in paragraph [0043].  Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8-9, 19-22, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over NICHOLSON et al., US 20190023422, herein further known as Nicholson, in view of RUNRAN et al., CN 108608198, herein further known as Runran, and further in view of MANSOUR et al., US 20160046395, herein further known as Mansour.

Regarding claim 27, Nicholson discloses a satellite (paragraph [0028]), comprising: a propulsion subsystem (paragraph [0052]); one or more sensors (paragraphs [0055, and 0057]); one or more robotic arms (at least paragraph [0030]); and a control system connected to the propulsion subsystem (paragraph [0052], see also at least FIG. 2B), the one or more sensors (paragraphs [0055, and 0057]) and the one or more robotic arms (paragraph [0030]) and configured to perform on-orbit servicing of an on-orbit client satellite (paragraph [0003]), where, to perform the servicing of the on-orbit client satellite (paragraph [0003]), the control system (paragraph [0052]) is configured to: monitor an attitude (paragraphs [0002 and 0027]) of the on-orbit client satellite (paragraph [0028]) by the one or more of the sensors (paragraph [0054]); based on the monitoring (paragraphs [0002 and 0027]), position and align the satellite relative to the on-orbit client satellite (paragraph [0062]) by use of the propulsion subsystem (paragraph [0056 and 0084]); subsequent to positioning and aligning the satellite relative to the on-orbit satellite (paragraph [0062]), determine a rate of rotation for the on-orbit client satellite (claim 27) based on the monitoring (paragraphs [0002 and 0027]); mitigate the rate of rotation (paragraph [0007]) and subsequent to stopping the on-orbit satellite, grapple (paragraphs [0103, 0105, 0117]) and perform the on-orbit servicing of the on-orbit client satellite using the one or more robotic arms  (at least paragraph [0030]); and subsequent to performing the on-orbit servicing (paragraph [0036] of the on-orbit satellite (paragraph [0030]), depart the on-orbit client satellite (paragraph [0084]) by use of the propulsion subsystem (paragraph [0056 and 0084]).
However, Nicholson does not explicitly state a fluid release output and the rate of rotation for the on-orbit client satellite is greater than a first level, apply a plume of fluid from the fluid release output to the satellite; the rate of rotation for the on-orbit client satellite is less than a second level, stop applying the plume of fluid to the on-orbit satellite.
Runran teaches a fluid release output and apply a plume of fluid from the fluid release output to the satellite (paragraphs [0007 and 0043]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Nicholson by including apply a plume of fluid from the fluid release output to the satellite as taught by Runran.
One would be motivated to modify Nicholson in view of Runran for the reasons stated in Runran paragraph [0030], it is advantageous in terms of speed, safety and accuracy to utilize a method of non-contact changing the motion state of a space target for moment evaluation and spatial target motion parameter estimation.  Furthermore, utilizing the non-contact method to evaluate a target satellite decreases the risk of damage to the target satellite.
Additionally, the claimed invention is merely a combination of old, well known elements of navigating spacecraft to orbit the Earth for performing various functions including servicing spacecraft, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, Mansour teaches an apparatus which the rate of rotation for the on-orbit client satellite is greater than a first level (paragraph [0063-65]); the rate of rotation for the on-orbit client satellite is less than a second level (paragraph [0064-0065]), stop applying the plume of fluid (paragraph [0079]).

One would be motivated to modify Nicholson in view of Mansour for the reasons stated in Mansour paragraph [0021], to maximize or optimize directional thrusters for station-keeping maneuvers.  Furthermore, optimize directional thrusters for station-keeping maneuvers decreases the risk of damage to the target satellite. 
Additionally, the claimed invention is merely a combination of old, well known elements of navigating spacecraft to orbit the Earth for performing various functions including servicing spacecraft, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 3, the combination of Nicholson, Runran, and Mansour disclose all elements of claim 27 above.
Nicholson discloses further one or more communication antennae (Nicholson, paragraphs [0052 and 0078]), wherein the control system is configured to receive a location for the on-orbit client satellite (Nicholson, paragraph [0093]) through the one or more communication antennae (Nicholson, paragraph [0052]) and navigate the satellite to the location (Nicholson, paragraph [0052]) by use of the propulsion subsystem (Nicholson, paragraph [0052]).

Regarding claim 8, the combination of Nicholson, Runran, and Mansour disclose all elements of claim 27 above.
However, Nicholson does not explicitly state an apparatus wherein the fluid release output is a thruster.
Runran teaches an apparatus wherein the fluid release output is a thruster (paragraph [0007]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Nicholson by including the fluid release output is a thruster as taught by Runran.
One would be motivated to modify Nicholson in view of Runran for the reasons stated in Runran paragraph [0030], it is advantageous in terms of speed, safety and accuracy to utilize a method of non-contact changing the motion state of a space target for moment evaluation and spatial target motion parameter estimation.  Furthermore, utilizing the non-contact method to evaluate a target satellite decreases the risk of damage to the target satellite.
Additionally, the claimed invention is merely a combination of old, well known elements of navigating spacecraft to orbit the Earth for performing various functions including servicing spacecraft, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 9, the combination of Nicholson, Runran, and Mansour disclose all elements of claim 27 above.
Nicholson discloses further and apparatus wherein the one or more sensors include a light detection and ranging (LiDAR) sensor (Nicholson, paragraphs [0057-0058]).

Regarding claim 19, all limitations have been examined with respect to the apparatus in claim.27. The apparatus disclosed in claim 19 can clearly perform the same as the apparatus of claim 27. Therefore, claim 19 is rejected under the same rationale as claim 27 above.

Regarding claim 20, the combination of Nicholson, Runran, and Mansour disclose all elements of claim 19 above.  
Furthermore, all limitations have been examined with respect to the apparatus in claims 27 and 2. The apparatus disclosed in claim 20 can clearly perform the same as the apparatus of claims 27 and 2. Therefore, claim 20 is rejected under the same rationale as claims 27 and 2 above.

Regarding claim 21, the combination of Nicholson, Runran, and Mansour disclose all elements of claim 27 above.
 	Nicholson discloses further an apparatus wherein the on-orbit servicing includes refueling of the on-orbit client satellite (paragraph [0040]).

Regarding claim 22, the combination of Nicholson, Runran, and Mansour disclose all elements of claim 27 above.
wherein the on-orbit servicing includes performing of repairs on the on-orbit client satellite (paragraph [0040]).

Claims 10-11, 13-16, 18, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Nicholson, and Runran.

Regarding claim 10, Nicholson discloses positioning (paragraph [0048]) a first satellite (paragraph [0028]) in proximity (paragraph [0057]) to a second, on-orbit satellite (at least paragraph [0003]); in response to determining that the rate of rotation for the second satellite (claim 27) is sufficiently abated (paragraph [0007]), grappling the second satellite (paragraphs [0103, 0105, 0117]) using one or more robotic arms of the first satellite (at least paragraph [0030]); performing by the first satellite of an on-orbit servicing operation on the second satellite using the one or more robotic arms of the first satellite (at least paragraph [0030]); and subsequent to performing the on-orbit servicing operation (paragraph [0036]), departing the first satellite from the second satellite (paragraph [0084]).
However, the method of Nicholson does not explicitly state aligning a fluid release output of the first satellite with a surface of the second satellite; directing a plume of fluid from the fluid release output toward the surface of the second satellite; determining a rate of rotation for the second satellite in response to directing the plume of fluid from the fluid release output toward the surface of the second satellite.
Runran teaches aligning a fluid release output of the first satellite with a surface of the second satellite (paragraph [0007]); directing a plume of fluid from the fluid release output toward the surface of the second satellite (paragraph [0007, 0043, 0069]); determining a rate of rotation for the second satellite in response to directing the plume of fluid from the fluid release output toward the surface of the second satellite (paragraph [0007-0013]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Nicholson by including aligning a fluid  release output of the first satellite with a surface of the second satellite; directing a plume of fluid from the fluid release output toward the surface of the second satellite; determining a rate of rotation for the second satellite in response to directing the plume of fluid from the fluid release output toward the surface of the second satellite as taught by Runran.
One would be motivated to modify Nicholson in view of Runran for the reasons stated in Runran paragraph [0030], it is advantageous in terms of speed, safety and accuracy to utilize a method of non-contact changing the motion state of a space target for moment evaluation and spatial target motion parameter estimation.  Furthermore, utilizing the non-contact method to evaluate a target satellite decreases the risk of damage to the target satellite.
Additionally, the claimed invention is merely a combination of old, well known elements of navigating spacecraft to orbit the Earth for performing various functions including servicing spacecraft, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 11, the combination of Nicholson, and Runran disclose all elements of claim 10 above.
maintaining an alignment of the fluid release output relative to the second satellite while directing the plume of fluid from the fluid release output.
Runran discloses a method comprising: maintaining an alignment of the fluid release output relative to the second satellite (paragraph [00041 and 0044]) while directing the plume of fluid from the fluid release output (paragraphs [0007-0017]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Nicholson by including maintaining an alignment of the fluid release output relative to the second satellite while directing the plume of fluid from the fluid release output as taught by Runran.
One would be motivated to modify Nicholson in view of Runran for the reasons stated in Runran paragraph [0030], it is advantageous in terms of speed, safety and accuracy to utilize a method of non-contact changing the motion state of a space target for moment evaluation and spatial target motion parameter estimation.  Furthermore, utilizing the non-contact method to evaluate a target satellite decreases the risk of damage to the target satellite.
Additionally, the claimed invention is merely a combination of old, well known elements of navigating spacecraft to orbit the Earth for performing various functions including servicing spacecraft, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 13, the combination of Nicholson, and Runran disclose all elements of claim 10 above.
Furthermore, all limitations have been examined with respect to the apparatus in claim 8. The method/steps taught/disclosed in claim 13 can clearly perform on the apparatus of claim 8. Therefore, claim 13 is rejected under the same rationale as claim 8 above.

Regarding claim 14, the combination of Nicholson, and Runran disclose all elements of claim 10 above.
Furthermore, all limitations have been examined with respect to the apparatus in claim 27. The method/steps taught/disclosed in claim 14 can clearly perform on the apparatus of claim 27. Therefore, claim 14 is rejected under the same rationale as claim 27 above.

Regarding claim 15, the combination of Nicholson, and Runran disclose all elements of claim 10 above.
Furthermore, all limitations have been examined with respect to the apparatus in claim 27. The method/steps taught/disclosed in claim 15 can clearly perform on the apparatus of claim 27. Therefore, claim 15 is rejected under the same rationale as claim 27 above.

Regarding claim 16, the combination of Nicholson, and Runran disclose all elements of claim 10 above.
Furthermore, all limitations have been examined with respect to the apparatus in claim 27. The method/steps taught/disclosed in claim 16 can clearly perform on the apparatus of claim 27. Therefore, claim 16 is rejected under the same rationale as claim 27 above.

Regarding claim 18, the combination of Nicholson, and Runran disclose all elements of claim 10 above.
Furthermore, all limitations have been examined with respect to the apparatus in claim 7. The method/steps taught/disclosed in claim 18 can clearly perform on the apparatus of claim 7. Therefore, claim 18 is rejected under the same rationale as claim 7 above.

Regarding claim 24, the combination of Nicholson, Runran, and Mansour disclose all elements of claim 10 above.
 	Nicholson discloses further an apparatus wherein the on-orbit servicing includes refueling of the on-orbit client satellite (paragraph [0040]).

Regarding claim 25, the combination of Nicholson, Runran, and Mansour disclose all elements of claim 10 above.
 	Nicholson discloses further an apparatus wherein the on-orbit servicing includes performing of repairs on the on-orbit client satellite (paragraph [0040]).

Claims 2, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Nicholson, Runran, and Mansour, and further in view of POULOS et al., US 20110121139, herein further known as Poulos.

Regarding claim 2, the combination of Nicholson, Runran, and Mansour disclose all elements of claim 27 above.
wherein the propulsion subsystem (Nicholson, paragraph [0052]) comprises: one or more attitude and orbit control thrusters (Nicholson, paragraph [0006]), wherein the control system (Nicholson, paragraph [0052]) is configured to maintain (Nicholson, paragraph [0040]) by use of attitude and orbit control thrusters a relative position of the satellite (Nicholson, paragraph [0052]) with respect to the on-orbit client satellite (Nicholson, paragraph [0040]). 
However, Nicholson does not explicitly state a satellite applying the plume of fluid from the fluid release output to the surface of the satellite.
Poulos teaches applying the plume of fluid from the fluid release output to the surface (at least paragraphs [0005] and [0006]) of the satellite (at least paragraphs [0004, 0022 and 0122]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Nicholson by including apply a plume of fluid from the fluid release output to the satellite as taught by Poulos.
One would be motivated to modify Nicholson in view of Poulos for the reasons stated in Poulos paragraph [0003], to reduce the growing issue of satellite space debris threatening the ability to safely operate spacecraft in Earth Orbit.  Furthermore, utilizing the plume to act upon the satellite space debris and remove it from the operative satellite orbit reduces the need to maneuver the operative satellite in order to avoid the inoperative satellite space debris.
Additionally, the claimed invention is merely a combination of old, well known elements of navigating spacecraft to orbit the Earth for performing various functions including servicing spacecraft, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the 

Regarding claim 7, the combination of Nicholson, Runran, and Mansour disclose all elements of claim 27 above.
However, Nicholson does not explicitly disclose an apparatus wherein the fluid release output is configured to apply the plume of fluid as a sequence of pulses.
Poulos teaches an apparatus wherein the fluid release output is configured to apply the plume of fluid as a sequence of pulses (paragraph [0006]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Nicholson by including fluid release output is configured to apply the plume of fluid as a sequence of pulses as taught by Poulos.
One would be motivated to modify Nicholson in view of Poulos for the reasons stated in Poulos paragraph [0003], to reduce the growing issue of satellite space debris threatening the ability to safely operate spacecraft in Earth Orbit.  Furthermore, utilizing the plume pulses to act upon the satellite space debris and remove it from the operative satellite orbit reduces the need to maneuver the operative satellite in order to avoid the inoperative satellite space debris.
Additionally, the claimed invention is merely a combination of old, well known elements of navigating spacecraft to orbit the Earth for performing various functions including servicing spacecraft, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 12, all limitations have been examined with respect to the apparatus in claims 27 and 2. The method/steps taught/disclosed in claim 12 can clearly perform on the apparatus of claims 27 and 2. Therefore, claim 12 is rejected under the same rationale as claims 27 and 2 above.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over combination of Nicholson, Runran, and Mansour, and further in view of ASHMORE et al., US 20180257242, herein further known as Ashmore.

Regarding claim 23, the combination of Nicholson, Runran, and Mansour disclose all elements of claim 27 above.
	However, Nicholas does not explicitly disclose a satellite wherein the on-orbit servicing operation includes installation of payload upgrades for the second satellite.
Ashmore teaches the on-orbit servicing operation includes installation of payload upgrades for the second satellite (paragraph [0002]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Nicholson by including the on-orbit servicing operation includes installation of payload upgrades for the second satellite as taught by Ashmore.
One would be motivated to modify Nicholson in view of Ashmore for the reasons stated in Ashmore in order to reduce time and costs by initiating capture of a client satellite which is an already-orbiting asset versus launching a replacement vehicle and disposing of its pre-existing counterpart.
.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over combination of Nicholson, and Runran, and further in view of ASHMORE et al., US 20180257242, herein further known as Ashmore.

Regarding claim 26, the combination of Nicholson, Runran, and Mansour disclose all elements of claim 10 above.
	However, Nicholas does not explicitly disclose a satellite wherein the on-orbit servicing operation includes installation of payload upgrades for the second satellite.
Ashmore teaches the on-orbit servicing operation includes installation of payload upgrades for the second satellite (paragraph [0002]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Nicholson by including the on-orbit servicing operation includes installation of payload upgrades for the second satellite as taught by Ashmore.
One would be motivated to modify Nicholson in view of Ashmore for the reasons stated in Ashmore in order to reduce time and costs by initiating capture of a client satellite which is an 
Additionally, the claimed invention is merely a combination of old, well known elements of navigating spacecraft to orbit the Earth for performing various functions including servicing spacecraft, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




/T.C.B./Examiner, Art Unit 3669             

/JESS WHITTINGTON/Examiner, Art Unit 3669